Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robyn Adolphe appeals the magistrate judge’s order * dismissing her complaint for failure to state a claim on which relief could be granted. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the magistrate judge. Adolphe v. American Home Mortgage, No. 3:10-cv-00620-DSC, 2011 WL 1838690 (W.D.N.C. May 13, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to the jurisdiction of the magistrate judge. See 28 U.S.C. § 636(c) (2006).